DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"first gas delivery system" interpreted as “a system for delivering a first gas” or “means for delivering a first gas” in 1, 21, and 37;
"second gas delivery system" interpreted as “a system for delivering a second gas” or “means for delivering a second gas” in 1, 21, and 37; and
"plasma generating system" interpreted as “system for generating a plasma” or “means for generating a plasma” in claims 1, 21, and 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, 
"first gas delivery system" is interpreted to be a gas source 92 connected to a supply pipe and the upper portion 60 of the process chamber, and equivalents thereof (Figure 1);
"second gas delivery system" is interpreted to be a gas source connected to a supply pipe and the gas distribution device 70 (Figure 1, ), and equivalents thereof; and
"plasma generating system" is interpreted to be to be an RF generator 88 and inductive coil 64 (Figure 1), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following elements are no longer interpreted under 112(f):
"upper portion" does not contain the term “means” or a generic placeholder (see MPEP 2181(I)(A)), or a function;
"lower portion" does not contain the term “means” or a generic placeholder (see MPEP 2181(I)(A)), or a function; 
“gas distribution device" is defined by additional structure in the claim (see “wherein the gas distribution device comprises:…” in claims 1, 21, and 37; and
"light blocking structure" is defined by additional structure in the claim (see “wherein the light blocking structure comprises:…” in claims 11, 16, 17, 24.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 20-22, and 25-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 21, and 37 and their dependent claims 2-5, 7-9, 20, 22, 25-36, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure required to enable the gas distribution device to block ultraviolet (UV) light generated by the plasma. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 9, 11-15, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al, US 2015/0132970 A1 in view of Breiling et al, US 2014/0235069 A1.
	


Regarding claim 1, Nishimura et al teaches 


    PNG
    media_image1.png
    2554
    2740
    media_image1.png
    Greyscale

FIG. 10 of Nishimura et al (Cropped)
a substrate processing system 10 for selectively etching (Abstract) a substrate W, comprising: a processing chamber 192 including an upper portion S1 in which a plasma is generated and a lower portion S2 in which no plasma is generated; a first gas delivery system 122A to supply an inert gas species (Ar, He Paragraph 0072) to the upper portion S1 of the processing chamber 192; a plasma generating system 140, 150A, 150B to generate the plasma in the upper portion S1 of the processing chamber 192, the plasma including ions and metastable species (radicals)  (Paragraph 0008); a second gas delivery system 122B to supply a reactive gas species (carbon tetrafluoride Paragraph 0074); a gas distribution device 240 arranged between the upper and lower portions of the processing chamber to receive the reactive gas species, to remove ions from the plasma*, to block ultraviolet (UV) light generated by the plasma* and to deliver the metastable species (radicals) to the lower portion of the processing chamber, wherein the gas distribution device comprises: to receive the reactive gas species and to deliver the metastable species to the lower portion of the processing chamber; and a substrate support 110 arranged below the gas distribution device 240 in the lower portion S2 of the processing chamber 192 to support the substrate W, wherein the metastable species (radicals) transfer energy to the reactive gas species to selectively etch one exposed material of the substrate more than at least one other exposed material of the substrate (Paragraph 0058, Figure 4-5).  
	*The Examiner notes that when some of the ions of the plasma contact the pipes of the gas distribution device 240, the ions are converted to metastable species (radicals) or stable species; and the pipes of the gas distribution device 240 also block some of ultraviolet (UV) light generated by the plasma. Thus gas distribution device 240 teaches to remove ions from the plasma, to block ultraviolet (UV) light generated by the plasma and to deliver the metastable species to the lower portion of the processing chamber.
Nishimura et al differs from the present invention in that Nishimura et al does not teach that the gas distribution device comprises: an upper surface, a bottom surface, sidewalls, and a flange extending radially outwardly from the sidewalls; a gas inlet in the flange to receive the reactive gas species from the second gas delivery system; an annular channel formed between the sidewalls and the bottom surface, the annular channel connected to the gas inlet; a plurality of connecting channels extending between and connected to opposite sides of the annular channel across inner portions of the bottom surface; a first plurality of through holes extending from the connecting channels downwardly through the bottom surface to deliver the reactive gas species to the lower portion of the processing chamber; and a second plurality of through holes in the bottom surface extending from the upper surface to the bottom surface to deliver the metastable species to the lower portion of the processing chamber.
Breiling et al teaches a gas distribution device 400 arranged between the upper 137 and lower portions (area above wafer 105) of the processing chamber to receive the reactive gas species, to remove ions from the plasma, to block ultraviolet (UV) light generated by the plasma and to deliver the metastable species to the lower portion of the processing chamber remove ions from the plasma, wherein the gas distribution device 400 comprises: an upper surface (top surface of plate 401, a bottom surface bottom surface of plate 403, sidewalls (radial outward edges of 450, 451, and a flange extending radially outwardly from the sidewalls (outer edge of plates 401-403); a gas inlet 448 in the flange to receive the reactive gas species from the second gas delivery system; an annular channel 451 formed between the sidewalls and the bottom surface, the annular channel connected to the gas inlet; a plurality of connecting channels 412 extending between and connected to opposite sides of the annular channel across inner portions of the bottom surface; a first plurality of through holes 410 extending from the connecting channels downwardly through the bottom surface to deliver the reactive gas species to the lower portion of the processing chamber; and a second plurality of through holes 408 in the bottom surface extending from the upper surface to the bottom surface to deliver the metastable species to the lower portion of the processing chamber. (Figure 4A-4C) 

    PNG
    media_image2.png
    490
    687
    media_image2.png
    Greyscale

FIG. 4A of Breiling et al

    PNG
    media_image3.png
    684
    1136
    media_image3.png
    Greyscale

FIG. 4B of Breiling et al

    PNG
    media_image4.png
    539
    1541
    media_image4.png
    Greyscale

FIG. 4C of Breiling et al (Cropped)
The motivation for replacing the gas distribution device 240 of Nishimura et al with the gas distribution device 400 of Breiling et al is to improve uniformity in the distribution and mixing of the metastable species and reactive gas species as taught by Breiling et al and well known in the art. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the gas distribution device 240 of Nishimura et al with the gas distribution device 400 of Breiling et al.
Regarding claim 2, it has been held that "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims."  In re Young, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore the limitation “one exposed material of the substrate includes photoresist” is of no significance in determining patentability and does not impart patentability to the claims.  
Regarding claim 2, Breiling et al teaches the one exposed material of the substrate includes photoresist (paragraph 0140).
Regarding claim 3, the selectivity of the etch is determined by the etching gas. Nishimura et al teaches the claimed gas (carbon tetrafluoride). Therefore the substrate processing system of Nishimura et al inherently etches the photoresist at a ratio greater than 50:1 relative to at least one other exposed material of the substrate.  
Regarding claim 4, it has been held that "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims."  In re Young, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore the limitation “the at least one other exposed material is selected from a group consisting of silicon, silicon germanium, and silicon dioxide” is of no significance in determining patentability and does not impart patentability to the claims.  
Regarding claim 5, Nishimura et al teaches the inert gas species is helium or argon (paragraph 0072);  and the reactive gas species is selected from a second group consisting carbon tetrafluoride (Paragraph 0074).  
Regarding claim 8, Nishimura et al teaches that the substrate support controls 110 includes a heater and cooling channels (Paragraph 0067) that  can maintain a temperature of the substrate to a predetermined temperature of 150°C during etching (Paragraph 0115) which is in the range from 75°C to 225°C.  
Regarding claim 9, Nishimura et al teaches that the inert gas species Ar is supplied at 300 sccm (Paragraph 0111)  and the reactive gas species HF is supplied at 2000 sccm (2 slm) which are both within a flow rate of 50 sccm to 10 slm.  
Regarding 11 Nishimura et al teaches a light blocking structure 230 arranged above the gas distribution device 240 wherein the light blocking structure comprises: a first light blocking plate 230A including a first plurality of through holes 231A; and a second light blocking plate 230C that is located between and spaced from the first light blocking plate 230A and the gas distribution device 240 and that includes a second plurality of through holes 231C, wherein the first plurality of through holes is not aligned with the second plurality of through holes (Figure 12), and wherein the metastable species flow through the first plurality of through holes and the second plurality of through holes to the gas distribution device (Figure 10, 12).  
Regarding claims 12 and 13, Nishimura et al was discussed above. Nishimura et al does not teach any dimensions of the plurality of through holes or the thickness of the blocking plate.
Nishimura et al differs from the present invention in that Nishimura et al does not teach that the first plurality of through holes and the second plurality of through holes have a diameter in a range from 0.1" to 2"; or that the first light blocking plate and the second light blocking plate have a thickness in a range from 0.1" to 0.5".  
It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Also see MPEP 2144.04 (IV)(A)); and that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A). 
The only difference between the prior art (Nishimura et al) and the claims (the limitations the first plurality of through holes and the second plurality of through holes have a diameter in a range from 0.1" to 2"; or that the first light blocking plate and the second light blocking plate have a thickness in a range from 0.1" to 0.5") was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device.
Therefore, the claimed device is not patentably distinct from the prior art device (Nishimura et al), and the dimensions are not sufficient to patentably distinguish over the prior art  (Nishimura et al).   
	Regarding claim 14, Nishimura et al teaches each of the first plurality of through holes and the second plurality of through holes comprises 12 holes (Figure 10) which is in the range of 10 to 3000 holes.  
Regarding claim 15, Nishimura et al teaches an annular plate (ceiling edge around window 194) that is located above the first light blocking plate 230A, that includes a radially outer edge that extends to a sidewall of the upper portion of the processing chamber 192 and that includes a radially inner edge (joint between window 194 and ceiling) having a diameter that is less than an outer diameter of the first light blocking plate.  (Figure 10)
Regarding claim 34, Nishimura et al teaches that the gas distribution device 240 and the substrate support 110 are unconnected to a power source (Figure 10).  
Claim 7 is rejected under AIA  35 USC § 103(a) as being unpatentable over Nishimura et al and Breiling et as applied to claims 1-6, 8, 9, 11-15, and 34 above, and further in view of Chen et al, US 20160017495 A1.
Regarding claim 7, Nishimura et al differs from the present invention in that Nishimura et al does not teach that the plasma generating system includes an inductive coil arranged around an outer surface of the upper portion of the processing.  
Breiling et al teaches an inductive coil 152 arranged around an outer surface 133 of the upper portion 137 of the processing chamber.
The motivation for replacing the inductive coil and upper chamber of Nishimura et al with the inductive coil and upper chamber of Breiling et al is to provide a inductive coil and upper chamber having a different shape as taught by Breiling et al. It has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B)
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to replace the inductive coil and upper chamber of Nishimura et al with the inductive coil and upper chamber of Breiling et al.
Nishimura et al and Breiling et al differ from the present invention in that they do not teach that the plasma generating system selectively supplies 500W to 5kW to the inductive coil to generate the plasma.  
Chen et al teaches a plasma generating system selectively supplying 10 W to 20KW which includes 500 W to 5,000 W [0.5 kW to 5 kW] to a coil to generate a plasma.
The motivation for supplying 500 W to 5,000 W [0.5 kW to 5 kW] to the inductive coil of Nishimura et al and Breiling et al is to provide a specific power setting as required by Nishimura et al and Breiling et al but not disclosed.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to selectively supply 500 W to 5,000 W [0.5 kW to 5 kW] to the coil of Nishimura et al and Breiling et al as taught by Chen et al.
Claims 16 and 17 are rejected under AIA  35 USC § 103(a) as being unpatentable over Nishimura et al and Breiling et as applied to claims 1-6, 8, 9, 11-15, and 34 above, and further in view of Kashyap et al, US 2014/0299681 A1.
Regarding claims 16 and 17, Nishimura et al and Breiling et al differ from the present invention in that they do not teach a first light blocking plate without through holes and including a radially outer edge that is spaced from a sidewall of the upper portion of the processing chamber above the second light blocking plate (annular plate).
Kashyap et al teaches a blocking structure (number of baffle structures may be included in the plenum volume 102) comprising: a first blocking plate (circular baffle 112) without through holes and including a radially outer edge that is spaced from a sidewall of a chamber (plenum volume 102); and gas species flowing around the first blocking plate (circular baffle 112). FIGs. 1A E & 6 7; ¶¶[0024] [0028]; ¶¶[0039] [0041]; ¶¶[0049] [0061]; & ¶¶[0076] [0084].
    PNG
    media_image5.png
    841
    1120
    media_image5.png
    Greyscale

FIG. 1A of Kashyap'681 (Cropped)

    PNG
    media_image6.png
    466
    1364
    media_image6.png
    Greyscale

FIG. 1C of Kashyap'681 (Cropped)
A motivation for adding the first blocking plate without through holes as disclosed by Kashyap et al to the apparatus of Nishimura et al and Breiling et al is to improve gas delivery uniformity during transient flow conditions across to the second light blocking plate including the plurality of through holes downstream of the first blocking plate.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to add the first blocking plate without through holes as disclosed by Kashyap et al to the apparatus of Nishimura et al and Breiling et al.
Claim 20 is rejected under AIA  35 USC § 103(a) as being unpatentable over Nishimura et al and Breiling et as applied to claims 1-6, 8, 9, 11-15, and 34 above, and further in view of Drage US 4590042 A.
Nishimura et al and Breiling et al differ from the present invention in that they do not teach the second plurality of through holes define an indirect path through the gas distribution device from the upper surface to the bottom surface of the gas distribution device.
Drage teaches a plurality of through holes (plurality of bores 34 & associated slots 35, slots 44, channels 45, & a slots 38) defining an indirect path through a gas distribution device (manifold plate 12, distribution plate 13, & slot means 15) from a first surface to a second surface. FIGs. 1 2; col. 2, l. 26 - col. 3, l. 16; & col. 3, l. 65 - col. 4, l. 40.


    PNG
    media_image7.png
    343
    521
    media_image7.png
    Greyscale

FIG. 4 of Drage'042
A motivation for adding indirect paths as disclosed by Drage to the gas distribution device of Nishimura et al and Breiling et al is to provide an alternate flow path.  Such addition, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to add the indirect paths as disclosed by Drage to the gas distribution device of Nishimura et al and Breiling et al.
Claims 21, 22, 35, and 36 are rejected under AIA  35 USC § 103(a) as being unpatentable over Nishimura et al and Breiling et al as applied to claims 1-6, 8, 9, 11-15, and 34 above, and further in view of Okumura et al, US 2009/0130335 A1.
Nishimura et al and Breiling et al differ from the present invention in that they do not teach the second gas delivery system supplying a second reactive gas species in addition to the first reactive gas species; the gas distribution device comprising: a second gas inlet to receive a second reactive gas species from the second gas delivery system; a second annular channel arranged radially inwardly from the first annular channel and connected to the second gas inlet; a second annular channel arranged radially inwardly from the first annular channel and connected to the second gas inlet; second channels connected to the second annular channel to deliver the second reactive gas species from the second gas inlet to a second plurality of locations in a second zone above the substrate; and a third plurality of through holes extending from the second channels through the second surface to deliver the second reactive gas species to the lower portion of the processing chamber.
Regarding claim 21, Okumura et al discloses: a second gas delivery system (FIG. 1: gas supply apparatuses 2 & 16; &/or FIG. 1: gas supply apparatus 2 with control valve 30) supplying a second reactive gas species (2nd reactive gas species supplied to 2nd gas flow-out holes 15 by way of 2nd gas path 14) in addition to a first reactive gas species (1st gas reactive gas supplied to 1st gas flow-out holes 28 by way of 1st gas path 26); a gas distribution device (gas supply apparatus 7) comprising: a second gas inlet (2nd gas inlet supplying 2nd reactive gas species to 2nd gas flow-out holes 15 by way of 2nd gas path 14) to receive a second reactive gas species from the second gas delivery system;

    PNG
    media_image8.png
    1355
    3062
    media_image8.png
    Greyscale

FIG. 1 of Okumura'335 (Cropped)

    PNG
    media_image9.png
    1255
    2796
    media_image9.png
    Greyscale

FIG. 12 of Okumura'335 (Cropped)
a second annular channel (portion 14b of 2nd gas path 14 supplying 2nd reactive gas species to 2nd gas flow-out holes 15) arranged radially inwardly from the first annular channel (portion 26b of 1st gas path 26 supplying 1st reactive gas species to 1st gas flow-out holes 18) and connected to the second gas inlet (2nd gas inlet supplying 2nd reactive gas species to 2nd gas flow-out holes 15 by way of 2nd gas path 14);

    PNG
    media_image10.png
    898
    3650
    media_image10.png
    Greyscale

FIGs. 11C-D of Okumura'335


    PNG
    media_image11.png
    528
    3829
    media_image11.png
    Greyscale

FIGs. 10 of Okumura'335
second channels (portion 14a of 2nd gas path 14 supplying 2nd reactive gas species to 2nd gas flow-out holes 15) connected to the second annular channel (portion 14b of 2nd gas path 14 supplying 2nd reactive gas species to 2nd gas flow-out holes 15) to deliver the second reactive gas species from the second gas inlet to a second plurality of locations in a second zone above a substrate (sample 9); and
a third plurality of through holes (2nd gas flow-out holes 15 communication with portion 14a of 2nd gas path 14 supplying 2nd reactive gas species) extending from the second channels through the second surface to deliver the second reactive gas species to a processing chamber (vacuum container 1).
FIGs. 1-12; ¶¶[0077]-[0088]; ¶[0094]; ¶¶[0117]-[0121]; ¶¶[0156]-[0175]; & ¶[0190].

    PNG
    media_image12.png
    866
    3148
    media_image12.png
    Greyscale

FIGs. 11A-B of Okumura'335
A motivation for adding the capability to the second gas delivery system to supply the second reactive gas species as disclosed Okumura et al while at the same time adding the second gas inlet, second annular channel inward the first annular channel, second channels connected to the second annular channel, and third plurality of through holes extending from the second channels through the second surface to deliver the second reactive gas species to the processing chamber as disclosed by Okumura et al to the gas distribution device of Nishimura et al and Breiling et al is to  introduce to the surface of the sample the first reactive gas species (which has a first concentration of a reactive gas component) to the first zone of the sample surface and the second reactive gas species (which has a second concentration of the reactive gas component) to the second zone of the sample surface so control the in-plane uniformity of over the entire the sample surface the processed sample.  Such addition, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to add the capability to the second gas delivery system to supply the second reactive gas species as disclosed Okumura et al while at the same time adding the second gas inlet, second annular channel inward the first annular channel, second channels connected to the second annular channel, and third plurality of through holes extending from the second channels through the second surface to deliver the second reactive gas species to the processing chamber as disclosed by Okumura et al to the gas distribution device of Nishimura et al and Breiling et al.
Regarding claim 22, Okumura et al discloses: portions of the first channels (portion of portion 26a &/or portion 26b of 1st gas path 26 supplying 1st gas reactive gas to 1st gas flow-out holes 28) extending radially inwardly to a first zone; portions of the second channels (portion of portion 14a of 2nd gas path 14 supplying 2nd reactive gas species to 2nd gas flow-out holes 15) extends radially inwardly to a second zone; and the first plurality of through holes and the third plurality of through holes are arranged in concentric circles. FIGs. 1-12; ¶¶[0077]-[0088]; ¶[0094]; ¶¶[0117]-[0121]; ¶¶[0156]-[0175]; & ¶[0190].
Regarding claim 35, Okumura et al discloses: concentric first annular channel (portion of portion 26a of 1st gas path 26 supplying 1st gas reactive gas to 1st gas flow-out holes 28) and second annular channel coplanar, and the second annular channel (portion of portion 14a &/or portion 14b of 2nd gas path 14 supplying 2nd reactive gas species to 2nd gas flow-out holes 15) having a smaller diameter than the first annular channel;

    PNG
    media_image12.png
    866
    3148
    media_image12.png
    Greyscale

FIGs. 11A-B of Okumura et al
a second set of the first channels (portion of portion 26a &/or portion 26b of 1st gas path 26 supplying 1st gas reactive gas to 1st gas flow-out holes 28) extending inwardly up to the second annular channel (portion of portion 14a &/or portion 14b of 2nd gas path 14 supplying 2nd reactive gas species to 2nd gas flow-out holes 15); and

    PNG
    media_image10.png
    898
    3650
    media_image10.png
    Greyscale

FIGs. 11C-D of Okumura et al
(FIGs. 1-12; ¶¶[0077]-[0088]; ¶[0094]; ¶¶[0117]-[0121]; ¶¶[0156]-[0175]; & ¶[0190]); and 
in disclosing Okumura et al disclose: a plurality of connecting channels (internal gas distribution passages 412) extending between and connected to opposite sides of an annular channel (precursor plenum 451) across inner portions of the bottom surface (bottom surface of precursor delivery plate 403), each of: a first set of the first channels extending between and connected to opposite sides of the first annular channel; and the second channels extend between and connected to opposite sides of the second annular channel is obvious and filed predictable. In addition, rearranging the concentric first annular channel and second annular channel coplanar of the combination of Nishimura et al and Breiling et al, and Okumura et al so that the concentric first annular channel and second annular channel are coplanar, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Regarding claim 36, Okumura et al discloses: first channels (portion 26b of 1st gas path 26 supplying 1st gas reactive gas to 1st gas flow-out holes 28) and second channels (portion of portion 14a &/or portion 14b of 2nd gas path 14 supplying 2nd reactive gas species to 2nd gas flow-out holes 15) extend interstitially.
FIGs. 1-12; ¶¶[0077]-[0088]; ¶[0094]; ¶¶[0117]-[0121]; ¶¶[0156]-[0175]; & ¶[0190].
Claim 24 is rejected under AIA  35 USC § 103(a) as being unpatentable over Nishimura et al, Breiling et al, and Okumura et al as applied to claims 21, 22, 35, and 36 34 above, and further in view of Toshima, US 20080196666 A1.
Nishimura et al, Breiling et al, and Okumura et al differ from the present invention in that they do not teach the first plurality of through holes, the second plurality of through holes, and the third plurality of through holes comprising a plurality of arcuate holes that are angularly offset from each other and that are misaligned relative to each other.
Toshima teaches a first plurality of through holes, holes and the second plurality of through comprising a plurality of arcuate holes that are angularly offset from each other and that are misaligned relative to each other.
FIGs. 1, 2, 5, 6, & 9; ¶¶[0040]-[0041]; ¶¶[0044]-[0045]; ¶¶[0050]; ¶¶[0057]-[0075], & ¶¶[0088]-[0104].

    PNG
    media_image13.png
    2532
    3152
    media_image13.png
    Greyscale

FIGs. 5 of Toshima'666

    PNG
    media_image14.png
    2428
    3255
    media_image14.png
    Greyscale

FIGs. 6 of Toshima'666

    PNG
    media_image15.png
    1610
    4243
    media_image15.png
    Greyscale

FIGs. 9 of Toshima'666
Shaping the holes of Nishimura et al, Breiling et al, and Okumura et al to be arcuate holes as disclosed by Toshima, as an implementation of a predictable variation that does not cause the claimed device to perform differently than a prior art device, is an obvious matter of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (IV)(B).
Claims 25-33 are rejected under AIA  35 USC § 103(a) as being unpatentable over Nishimura et al and Breiling et al as applied to claims 1-6, 8, 9, 11-15, and 34 above, and further in view of Hashimoto et al, US 5779925 A1.
Regarding claim 25, Nishimura et al and Breiling et al do not teach: the plasma generating system further comprises a pulse modulator configured to vary a pulsing parameter of an RF signal that generates plasma during etching.
Regarding claim 25, Hashimoto et al discloses: a plasma generating system including a pulse modulator configured to vary a pulsing parameter of an RF signal that generates plasma during etching.
FIGs. 10A-C, 11, & 12A-F; & col. 13, l. 49 - col. 15, l. 45.

    PNG
    media_image16.png
    658
    1222
    media_image16.png
    Greyscale

FIG. 10A of Hashimoto et al (Cropped)
A motivation for adding the pulse modulator as disclosed by Hashimoto et al to the plasma generating system of Nishimura et al and Breiling et al is to prevent damage to fine pattern features during the manufacturing of semiconductor devices.  Such addition, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so

    PNG
    media_image17.png
    611
    1218
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    313
    1227
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    287
    1205
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    317
    1201
    media_image20.png
    Greyscale

FIGs. 10B-E of Hashimoto et al (Cropped)

    PNG
    media_image21.png
    716
    873
    media_image21.png
    Greyscale

FIG. 11 of Hashimoto et al
great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to add the pulse modulator as disclosed by Hashimoto et al to the plasma generating system of Nishimura et al and Breiling et al.
Regarding claim 25, Hashimoto et al discloses: the plasma generating system including a pulse modulator configured to vary a pulsing parameter of an RF signal that generates plasma during etching. FIGs. 10A-C, 11, & 12A-F; & col. 13, l. 49 - col. 15, l. 45.
Regarding claim 26, Hashimoto et al discloses: the pulse modulator varying at least one of a duty cycle and an amplitude of the RF signal supplied during etching.
FIGs. 10A-C, 11, & 12A-F; & col. 13, l. 49 - col. 15, l. 45.
Regarding claim 27, Hashimoto et al discloses: the pulse modulator varying the pulsing parameter between a first state having a first RF power and second state having a second RF power that is less than the first state. FIGs. 10A-C, 11, & 12A-F; & col. 13, l. 49 - col. 15, l. 45.
Regarding claim 28, Hashimoto et al discloses: the pulse modulator switching between the first state and the second state at predetermined intervals during etching.
FIGs. 10A-C, 11, & 12A-F; & col. 13, l. 49 - col. 15, l. 45.
Regarding claim 29, Hashimoto et al discloses: the pulse modulator receiving an optical feedback signal and switches between the first state and the second state during etching based on the optical feedback signal. FIGs. 10A-C, 11, & 12A-F; & col. 13, l. 49 - col. 15, l. 45.
Regarding claim 30, Hashimoto et al discloses: a first intensity of the metastable species during the first state is less than a second intensity of the metastable species during the second state. FIGs. 10A-C, 11, & 12A-F; & col. 13, l. 49 - col. 15, l. 45.
Regarding claim 31, Hashimoto et al discloses: the RF signal has an envelope selected from a group consisting of a square wave, a rectangular wave, a sinusoidal wave, and a saw tooth wave. FIGs. 10A-C, 11, & 12A-F; & col. 13, l. 49 - col. 15, l. 45.
Regarding claim 32, Hashimoto et al discloses: the RF signal having a rectangular wave envelope and switches at a duty cycle that is less than 100% between a first amplitude and a second amplitude. FIGs. 10A-C, 11, & 12A-F; & col. 13, l. 49 - col. 15, l. 45.
Regarding claim 33, Hashimoto et al discloses: the first amplitude being greater than the second amplitude and wherein the second amplitude is greater than or equal to zero. FIGs. 10A-C, 11, & 12A-F; & col. 13, l. 49 - col. 15, l. 45.
Claims 37-39 are rejected under AIA  35 USC § 103(a) as being unpatentable over Nishimura et al and Breiling et al as applied to claims 1-6, 8, 9, 11-15, and 34 above, and further in view of Okumura et al, US 20090130335 A1.
Regarding claim 37, Nishimura et al and Breiling et al does not expressly disclose: the second gas delivery system supplying a second reactive gas species in addition to the first reactive gas species; the gas distribution device comprising: a second gas inlet arranged along a radially outer surface of the flange to receive the second reactive gas species from the second gas delivery system in addition to the first gas inlet arranged along a radially outer surface of the flange to receive the first reactive gas species from the second gas delivery system; third channels arranged respectively in the flange, the sidewall, and the second surface of the gas distribution device, the first channel connected to the first gas inlet and third channels in addition to the first channels arranged in the flange, the sidewall, and the second surface of the gas distribution device, the first channel connected to the first gas inlet and the second channels; a second annular channel arranged radially inwardly from the first annular channel and connected to the second gas inlet; second channels connected to the second annular channel to deliver the second reactive gas species from the second gas inlet to a second plurality of locations in a second zone above the substrate; and a third plurality of through holes extending from the second channels through the second surface to deliver the second reactive gas species to the lower portion of the processing chamber.
Regarding claim 37, Okumura'335 discloses: a second gas delivery system (FIG. 1: gas supply apparatuses 2 & 16; &/or FIG. 1: gas supply apparatus 2 with control valve 30) supplying a second reactive gas species in addition to the first reactive gas species; a gas distribution device (gas supply apparatus 7) comprising: a second gas inlet (2nd gas inlet supplying 2nd reactive gas species to 2nd gas flow-out holes 15 by way of 2nd gas path 14) arranged along a radially outer surface of a flange to receive the second reactive gas species from the second gas delivery system in addition to the first gas inlet arranged along a radially outer surface of the flange to receive the first reactive gas species from the second gas delivery system; 

    PNG
    media_image8.png
    1355
    3062
    media_image8.png
    Greyscale

FIG. 1 of Okumura'335 (Cropped)

    PNG
    media_image9.png
    1255
    2796
    media_image9.png
    Greyscale

FIG. 12 of Okumura'335 (Cropped)
third channels arranged respectively in a flange, the sidewall, and the second surface of the gas distribution device, the first channel connected to the first gas inlet and third channels in addition to the first channels arranged in the flange, the sidewall, and the second surface of the gas distribution device, the first channel connected to the first gas inlet and the second channels;

    PNG
    media_image11.png
    528
    3829
    media_image11.png
    Greyscale

FIGs. 10 of Okumura'335
a second annular channel (portion 14b of 2nd gas path 14 supplying 2nd reactive gas species to 2nd gas flow-out holes 15) arranged radially inwardly from the first annular channel (portion 26b of 1st gas path 26 supplying 1st reactive gas species to 1st gas flow-out holes 18) and connected to the second gas inlet (2nd gas inlet supplying 2nd reactive gas species to 2nd gas flow-out holes 15 by way of 2nd gas path 14);

    PNG
    media_image10.png
    898
    3650
    media_image10.png
    Greyscale

FIGs. 11C-D of Okumura'335

    PNG
    media_image12.png
    866
    3148
    media_image12.png
    Greyscale

FIGs. 11A-B of Okumura'335
second channels (portion 14a of 2nd gas path 14 supplying 2nd reactive gas species to 2nd gas flow-out holes 15) connected to the second annular channel (portion 14b of 2nd gas path 14 supplying 2nd reactive gas species to 2nd gas flow-out holes 15) to deliver the second reactive gas species from the second gas inlet to a second plurality of locations in a second zone above a substrate (sample 9); and
a third plurality of through holes (2nd gas flow-out holes 15 communication with portion 14a of 2nd gas path 14 supplying 2nd reactive gas species) extending from the second channels through the second surface to deliver the second reactive gas species to a processing chamber (vacuum container 1).
FIGs. 1-12; ¶¶[0077]-[0088]; ¶[0094]; ¶¶[0117]-[0121]; ¶¶[0156]-[0175]; & ¶[0190].
A motivation for adding the capability to the second gas delivery system to supply the second reactive gas species as disclosed Okumura et al while at the same time adding the second gas inlet, second annular channel inward the first annular channel, second channels connected to the second annular channel, and third plurality of through holes extending from the second channels through the second surface to deliver the second reactive gas species to the processing chamber as disclosed by Okumura et al to the gas distribution device of Nishimura et al and Breiling et al is to capable of introducing to the surface of the sample the first reactive gas species (which has a first concentration of a reactive gas component) to the first zone of the sample surface and the second reactive gas species (which has a second concentration of the reactive gas component) to the second zone of the sample surface so control the in-plane uniformity of over the entire the sample surface the processed sample.  Such addition, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to add the capability to the second gas delivery system to supply the second reactive gas species as disclosed Okumura et al while at the same time adding the second gas inlet, second annular channel inward the first annular channel, second channels connected to the second annular channel, and third plurality of through holes extending from the second channels through the second surface to deliver the second reactive gas species to the processing chamber as disclosed by Okumura et al to the gas distribution device of Nishimura et al and Breiling et al.
Regarding claim 38, Okumura et al discloses: a gas distribution device further comprising: the sixth channels extend radially inwardly from the fifth channels up to a center of the second surface; the third channels extend radially inwardly from the sixth channels and are shorter than the sixth channels; a first plurality of annular channels arranged in the second surface and connected to the third channels; and a second plurality of annular channels arranged in the second surface and connected to the sixth channels; the first plurality of through holes are arranged in concentric circles; and the first and second plurality of annular channels are concentric and coplanar and are arranged between the concentric circles.
FIGs. 1-12; ¶¶[0077]-[0088]; ¶[0094]; ¶¶[0117]-[0121]; ¶¶[0156]-[0175]; & ¶[0190].
Regarding claim 39, Okumura et al discloses: a first plurality of through holes arranged in first concentric circles; and a second and third plurality of through holes arranged in second concentric circles that arranged between the first concentric circles.
FIGs. 1-12; ¶¶[0077]-[0088]; ¶[0094]; ¶¶[0117]-[0121]; ¶¶[0156]-[0175]; & ¶[0190].
Response to Arguments
Applicant’s arguments, see arguments entitled Combination of Nishimura and Weideman, filed March 21, 2022, with respect to the rejection of the claims under 103 (see Office Action mailed 12/21/2021) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration,  new grounds of rejection is made in view of Nishimura et al, US 2015/0132970 A1 in view of Breiling et al, US 2014/0235069 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716